DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach thermoforming the thermoplastic sheeting to a predetermined temperature so that it is deformed as claimed with at least one micro capillary channel as claimed.  The applicant further argues that the temperature that the sheeting is heated to is critical.
Primarily in response, the claim is a product by process claim.  See MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Essentially, claim 1 is drawn to a deformed microcapillary sheeting whose final volume of channels is not less than 10 percent of the initial volume of channels.  Because these are product by process claims, the temperature, thermoforming or heating limitations do not hold any patentable weight, only the structure implied from these steps.  Deformation or nonuniform channels, as long as it occurs in the prior art, can happen by any process and meet the claim language to produce or render obvious the claimed product.
Square One teaches that the amount of change in the structure of the polymer materials depends upon crystalline or amorphous morphology, the amount of stretch in the forming press for thermoforming, the temperature of thermoforming and time.  It cites a value of 19% shrinkage as an example, showing that it is well known that at least 81% of the volume of the polymer structure including capillaries is known to be preserved. Therefore, absent evidence commensurate in scope with data that would show that the product is structurally non-obvious, one of ordinary skill in the art would find the final volume in the sheeting obvious as being determined on routine experimental factors such as crystalline or amorphous morphology, the amount of stretch in the forming press for thermoforming, the temperature of thermoforming and time as taught by Square One that one would modify depending on the end use of the sheet.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Similarly, Polymer Properties teaches that the structure during thermoforming depends on thermoforming temperature, stretching modulus of the polymer, melt indices, softening ranges of the polymer and other polymer properties.  Therefore, absent evidence commensurate in scope with data that would show that the product is structurally non-obvious, one of ordinary skill in the art would find the final volume in the sheeting obvious as being determined on routine experimental factors such as thermoforming temperature, stretching modulus of the polymer, melt indices, softening ranges of the polymer and other polymer properties as taught by Polymer Properties that one would modify depending on the end use of the sheet.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	New grounds of rejection are below due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is not clear to what “maintaining” the microcapillary channel in the sheeting refers.  Does maintaining include its size or structure, or that it continues to exist?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalmea et al. (US 2014/0072776 A1, hereafter Zalmea) in view of Square One (https://thermoformingdivision.com/ resources/ thermoforming- 101/square_1_polymer_selection_orientation/ accessed 1/25/2021) and/or Polymer Properties (https://thermoformingdivision.com/resources/thermoforming-101/polymers_properties/ accessed 1/25/2021).
As to claims 1, 13 and 14 Zalmea teaches a microcapillary sheeting that may be thermoformed (abstract, para 0080).  Regarding the process, see MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Essentially, claim 1 is drawn to a thermoformed microcapillary sheeting whose final volume of channels is not less than 10 percent of the initial volume of channels.  Zalmea does not teach the amount of structural deformation as claimed.
Square One teaches that the amount of change in the structure of the polymer materials depends upon crystalline or amorphous morphology, the amount of stretch in the forming press for thermoforming, the temperature of thermoforming and time.  It cites a value of 19% shrinkage as an example, showing that it is well known that at least 81% of the volume of the polymer structure including capillaries is known to be preserved. Therefore, absent evidence commensurate in scope with data, one of ordinary skill in the art would find the final volume in the sheeting obvious as being determined on routine experimental factors such as crystalline or amorphous morphology, the amount of stretch in the forming press for thermoforming, the temperature of thermoforming and time as taught by Square One that one would modify depending on the end use of the sheet.  It has been held In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Similarly, Polymer Properties teaches that the structure during thermoforming depends on thermoforming temperature, stretching modulus of the polymer, melt indices, softening ranges of the polymer and other polymer properties.  Therefore, absent evidence commensurate in scope with data, one of ordinary skill in the art would find the final volume in the sheeting obvious as being determined on routine experimental factors such as thermoforming temperature, stretching modulus of the polymer, melt indices, softening ranges of the polymer and other polymer properties as taught by Polymer Properties that one would modify depending on the end use of the sheet.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claims 2-3, Zalamea teaches the polymers in para 0030.
	As to claims 4-5, 8 as these are process limitations, the do not limit the patentability of the product unless structural changes are shown.
	As to claims 6-7 and 9, Zalamea teaches the polymers in paras 0030-0033, for example.
	As to claims 10-11, the melt index is taught by Zalamea in paras 0083, 0088.  Because the claim is a physical property of the product, the method of measurement is not a patentable difference.
	As to claims 12 and 15, the shape is taught by Zalamea in para 0006 that would give way to the claimed shape ratios (circular, for example, would be 1:1).
	As to claim 16, Zalamea teaches the thickness (2mm) in para 0004, for example.
	As to claim 17, Zalamea teaches an air filler, for example, in para 0099.
	As to claims 18-19, Zalamea makes a structure from its sheeting in para 0080.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715